                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE



 H. MORGAN HICKS,                                         CASE NO. C21-436RSM
                        Plaintiff,                       CASE SCHEDULING ORDER
        v.

 PRUDENTIAL INSURANCE COMPANY
 OF AMERICA,

                        Defendant.


       Having reviewed the Joint Status Report submitted by the parties, the Court sets the

following briefing schedule for dispositive motions:

       Plaintiff and Defendant’s dispositive motions:               October 15, 2021
       (not to exceed 30 pages)

       Responsive briefs of the parties (not to exceed 30 pages):   November 12, 2021

       No reply brief will be filed.


       DATED this 24th day of June, 2021.


                                             A
                                             RICARDO S. MARTINEZ
                                             UNITED STATES DISTRICT JUDGE
